Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and/or FAX request with Ms. Sandra Thompson on June 23, 2022.
The application has been amended as follows: 
Claim 1, line 2: after “two-dimensional”, the following phrase was inserted: “manganese trihalide”;
Claim 1, at end of claim before the period: the following phrase was inserted: “, a high Curie temperature of 560 K or higher, and a band gap of the minority spin channel of at least about 4 eV”;
Claims 6, 8, 9, 11, 14 and 17 were cancelled;
Claim 10, line 1: the dependency was changed from “claim 9” to “claim 1”;
Claim 12, line 2: after “two-dimensional”, the following phrase was inserted: “manganese trihalide”;
Claim 12, at end of claim before the period: the following phrase was inserted: “, a high Curie temperature of 560 K or higher, and a band gap of the minority spin channel of at least about 4 eV”;
Claim 20, line 2: the word “small” was deleted before “molecule”.

Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious a 2D manganese trihalide meeting the claimed property limitations.
Two-dimensional Dirac Half-metals (DHMs) are known in the art, as well as ferromagnetic 2D DHMs.  This is evidenced by the previously cited art such as He et al. NPL article (J. Mater. Chem. C, 2016, 4, 2518). These classes of materials are relatively new and the obtainment of the claimed combination of properties is non-trivial.
The closest prior art are the He et al. NPL article and the Liu et al. NPL article (Nano Research, 2017, 10(6), 1972-1979).  Liu et al. disclse DHMs with Curie Temperatures as high as 823 K (column 10), but fails to teach manganese trihalides and appears to teach band gaps on the order of 1.53 eV, not about 4 eV as in the present invention.  He et al. disclose manganese trihalides (columns 2-3), but fails to disclose Curie temperatures or band gaps meeting the claimed requirements.  Since optimization of one property (e.g. maximizing a Curie temperature) would likely impact other properties (e.g. the band gap of the minority spin channel), the Examiner deems that there is insufficient specificity in the prior art as to how to obtain these combined properties in a material meeting the claimed limitations.
The other references previously cited/applied all disclose bulk materials which a person of ordinary skill in the art would readily appreciate would not inherently meet or possess the totality of the claimed limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 23, 2022